DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 8, 9, 11-13, and 17-30 have been cancelled.  Claim 1 has been amended.  
Claims 1-7, 10, 14-16, and 31 are pending and under examination.

2.	The objection to claim 1 is withdrawn in response to the amendment filed on 8/12/2022.
The rejection of claims 1-7, 10, 14-16, and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in response to the arguments filed on 8/12/2022.

Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-7, 10, 14-16, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/487,411 (reference application), in view of Bushman et al. (WO 17/049166).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same genetically engineered T-cells.  The application specification defines that the TCR recognizes a neoantigen and is inserted into the endogenous TRAC locus, that the endogenous TCR loci are disrupted (see Title; Abstract; p. 2, lines 1-5; Fig. 2).  The application claims do not recite an inactivated TET2.  Bushman et al. disrupting TET2 gene enhances the persistence and function of the genetically engineered T-cells (see p. 1, line 25 through p. 2, line 3).  Thus, modifying the application claims by further disrupting TET2 would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in genetically engineered T-cells exhibiting enhanced therapeutic properties.  Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The request that the obvious-type double patenting rejection be held in abeyance is acknowledged.  However, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7, 10, 14, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bushman et al. (WO 17/049166), in view of each Eyquem et al. (Nature, 2017, 543: 113-117), Wargo et al. (Cancer Immunol. Immunother, 2009, 58: 383-394), Leisegang et al. (J. Mol. Med., 2008, 86: 573-593), Baker et al. (J. Neurosci. Res., 1996, 45: 487-491), and Szymczak-Workman et al. (Cold Spring Harbor Protoc., 2012, pp. 199-204), as evidenced by Peng et al. (Molecular Cancer, 2019, 18: 1-14).
Bushman et al. teach genetically engineered CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells comprising an exogenous CAR and a disrupted, non-functional TET2 gene; the disruption of the TET2 gene entails deletions and enhances the persistence of the genetically engineered CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells (claims 1-3, 6, and 10) (see p. 1, line 25 through p. 2, line 3; p. 10, lines 14-19; p. 12, lines 23-27; p. 13, lines 14-18; p. 323, lines 1-10; Fig. 25).  Bushman et al. teach that the exogenous CAR comprises a scTCR as the CAR extracellular domain, wherein the scTCR recognizes an antigen fragment presented on the cancer cell surface by MHC, wherein the fragment is derived from a cancer associated protein and wherein the fragment is not present on the surface of the normal cells (see p. 30, lines 7-18; p. 140, lines 25-28; p. 155, lines 7-10; p. 173, line 29 through p. 174, line 5).  As evidenced by Peng et al., such antigen fragments are neoantigens (see p. 3, paragraph bridging columns 1 and 2; paragraph bridging p. 3 and 4; p. 10, paragraph bridging columns 1 and 2).  As evidenced by Peng et al., neoantigens are patient-specific (claim 1) (see p. 2; paragraph bridging p. 2 and 3; p. 9). 
Bushman et al. teach that the CAR comprises a leader sequence (signal sequence) at the N-terminus of the scTCR extracellular antigen binding domain (see p. 4, lines 11-12; p. 15, line 28 through p. 16, line 6).
With respect to the limitation of a patient-derived TCR (claim 1), Bushman et al. teach that the neoantigen-recognizing scTCR contains the V[Symbol font/0x61] and V[Symbol font/0x62] genes from a T-cell clone (see paragraph bridging p. 173 and 174), i.e., Bushman et al. teach a patient’s derived TCR recognizing a neoantigen.  Furthermore, Bushman et al. teach that the T-cells could be autologous (see p. 268, lines 24-30).  Thus, Bushman et al. teach that the cell, the exogenous TCR, and the neoantigen are derived from the same subject (claim 1).  
With respect to claim 4, Bushman et al. teach that the genetically engineered T-cells comprise a gRNA and Cas9 (see p. 323, lines 12-14; paragraph bridging p. 324 and 325).
With respect to claim 14, Bushman et al. teach that the genetically modified T-cells are formulated as a pharmaceutical composition (see p. 270, lines 3-5; p. 314, lines 19-27).
While Bushman et al. do not specifically teach that the CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells comprising the CAR and the non-functional TET2 gene are primary T-cells (claim 7), Bushman et al. teach primary T-cells could be used to obtain engineered T-cells (see p. 14, line 11; p. 244, lines 13-14; p. 323, lines 1-10).  Thus, using primary T-cells to obtain CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells comprising the CAR and the non-functional TET2 would have been obvious to one of skill in the art.
With respect to claims 5, Bushman et al. teach that that the gRNA could be the gRNA set forth by SEQ ID NO: 1323 (see p. 13, lines 14-18).  As evidenced by the Sequence Alignment of record, SEQ ID NO: 1323 comprises the nucleotide sequence set forth by the instant SEQ ID NO: 1.
While Bushman et al. do not specifically teach introducing the CAR into the endogenous TRAC locus (claim 1), Eyquem et al. teach that a gRNA/Cas9 targeting the first exon of the endogenous TRAC locus could be used to integrate a CAR 5’ to and in frame with the endogenous TRAC locus; Eyquem et al. teach that the CAR is flanked by left and right homology arms and that a nucleic acid encoding a P2A peptide is inserted between the left homology arm and the CAR-encoding nucleic sequence (see p. 113; Methods; Extended Data Fig. 1).  Thus, modifying Bushman et al. by integrating the CAR 5’ to and in frame with the endogenous TRAC locus would have been obvious to one of skill in the art to achieve the predictable result of obtaining therapeutic CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells comprising a CAR and a non-functional TET2.  By doing so, one of skill in the art would have used a CAR-encoding polynucleotide inserted 5’ to and in frame with TRAC locus, where the polynucleotide consists in 5’ to 3’ order of a P2A peptide coding sequence, a signal peptide coding sequence, and a CAR coding sequence.
Bushman et al. and Eyquem et al. teach a CAR and not a TCR (claim 1).  Wargo et al. teach that therapeutic T-cells could also be obtained by engineering with a TCR encoded by a polynucleotide consisting of nucleic acid sequences encoding in 5’ to 3’ order: an exogenous TCR[Symbol font/0x61] gene comprising TCR[Symbol font/0x61] variable and constant regions; a furin cleavage site; a GSG linker; the P2A peptide; and an exogenous TCR[Symbol font/0x62] gene comprising TCR[Symbol font/0x62] variable and constant regions (see Abstract; p. 384, paragraph bridging columns 1 and 2; p. 385, paragraph bridging columns 1 and 2; p. 387, Fig. 1; p. 389, column 1, last paragraph).  While Wargo et al. teach a TCR[Symbol font/0x61]-TCR[Symbol font/0x62] configuration, Leisegang et al. teach that the TCR[Symbol font/0x62]-TCR[Symbol font/0x61] configuration is also suitable to obtain TCR-redirected T-cells (see p. 575, Fig. 1; p. 581, column 2, last paragraph).  Based on the combined teachings of Wargo et al. and Leisegang et al., one of skill in the art would have found obvious to modify the teachings of Bushman et al. and Eyquem et al. by replacing the CAR with a TCR having the TCR[Symbol font/0x62]-TCR[Symbol font/0x61] configuration to achieve the predictable result of obtaining therapeutic T-cells.  By doing so, one of skill in the art would have obtained a polynucleotide consisting of nucleic acid sequences encoding in 5’ to 3’ order: a first P2A peptide coding sequence; a signal peptide coding sequence; an exogenous TCR[Symbol font/0x62] variable region; an exogenous TCR[Symbol font/0x62] constant region; a furin cleavage site; a GSG linker; a second P2A peptide; an exogenous TCR[Symbol font/0x61] variable region; and an exogenous TCR[Symbol font/0x61] constant region.  
Furthermore, one of skill in the art would have reasonably concluded that inserting this polynucleotide 5’ in and in frame with the TRAC locus as taught by Eyquem et al. would render using the exogenous TCR[Symbol font/0x61] constant region moot.  One of skill in the art would have found obvious to remove the exogenous TCR[Symbol font/0x61] constant region constant region and insert the resultant construct into the TRAC locus 5’ to and in frame with the endogenous TCR[Symbol font/0x61] constant region.
It was also known in the prior art that: (1) both TCR[Symbol font/0x61] and TCR[Symbol font/0x62] chains require a signal peptide for proper transport at the cell surface (see Baker et al., p. 489, paragraph bridging columns 1 and 2; p. 490, column 1, first full paragraph); and (2) a GSG linker inserted upstream of the P2A peptide improves cleavage efficiency and thus, expression (see Szymczak-Workman et al., p. 199; paragraph bridging p. 201 and 202).  
Thus, one of skill in the art would have also found obvious to operably link a second signal peptide to the TCR[Symbol font/0x61] variable region and include a GSG linker before the first P2A peptide with the reasonable expectation that doing so would result in proper transport and expression of the exogenous TCR on the T-cell surface.
By doing so, one of skill in the art would have used a polynucleotide consisting of nucleic acid sequences encoding in 5’ to 3’ order: a first linker; a first P2A peptide; a first signal peptide; an exogenous TCR[Symbol font/0x62] variable region; an exogenous TCR[Symbol font/0x62] constant region; a furin cleavage site; a second linker; a second P2A peptide; a second signal peptide; and an exogenous TCR[Symbol font/0x61] variable region (claim 1).
With respect to claim 31, Bushman et al. teach using sgRNA/Cas9 to knock out the endogenous TCR (see p. 230, lines 8-12; p. 231-232).  One of skill in the art would have readily understood that this teaching encompasses the embodiment wherein both TRAC and TRBC are knocked out.  Furthermore, Leisegang et al. teach that knocking out both TRAC and TRBC is desired because the transduced TCR does not compete with the endogenous TCR for surface expression (see paragraph bridging p. 574 and 575).  One of skill in the art would have found obvious to knock down both TRAC and TRBC to achieve the predictable result of obtaining a T-cell with enhanced therapeutic activity.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1-7, 10, 14-16, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bushman et al. taken with each, Eyquem et al., Wargo et al., Leisegang et al., Baker et al., and Szymczak-Workman et al. as evidenced by Peng et al., in further view of both Lu et al. (Human Gene Therapy Methods, 2016, 27: 209-218) and Serganova et al. (Molecular Therapy: Oncolytics, 2017, 4: 41-54) as evidenced by Epstein (NCBI Bookshelf, 2001).
The teachings of Bushman, Eyquem et al., Wargo et al., Leisegang et al., Baker et al, and Szymczak-Workman et al. are applied as above for claims 1-7, 10, 14, and 31.  Bushman et al., Eyquem et al., Wargo et al., Leisegang et al., Baker et al., and Szymczak-Workman et al. do not teach the limitations of claims 15 and 16.  However, Bushman et al. teach that that the genetically engineered cells are cryopreserved before administration in vivo (see p. 268, lines 21-23).  While Bushman et al. do not teach CryoStor, Plasma-Lyte, and HSA, these agents were used in the prior art to cryopreserve T-cells.  For example, Lu et al. teach using CryoStor 10 and HSA in 0.9 % saline (i.e., a crystalloid, as evidenced by Epstein, see p. 1) to cryopreserve T-cells (see paragraph bridging p. 210 and 211) and Serganova et al. teach using Plasma-Lyte and HSA (see p. 50, column 2, first full paragraph).  One of skill in the art would have found obvious to combine CryoStor with Plasma-Lyte and further add HSA to achieve the predictable result of cryopreserving the genetically engineered T-cells.  
MPEP 2144.06 [R-6] I states:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Thus, the claimed invention was prima facie obvious at the time of its effective filing date.


Response to Arguments
8.	The applicant argues that one of skill in the art would not have been motivated to substitute the CAR with a TCR because Bushman teaches that the TCR alone is not sufficient to activate an immune response.
	However, Bushman does not alter the endogenous costimulatory domains in the T-cell and thus, the T-cell comprises intact endogenous costimulatory domains.  By further engineering the T-cell with a TCR recognizing a neoantigen, one of skill in the art would have obtained a T-cell comprising the TCR recognizing the neoantigen and the costimulatory intracellular signaling domains necessary for T-cell activation and initiation of immune responses against the neoantigen.
	For these reasons, the argument of teaching away in Bushman is not found persuasive.

The applicant argues that the examiner did not point to any teaching in Eyquem, Wargo, Leisegang, Baker, and Szymczak-Workman providing the motivation  to make the proposed combination.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the combined teachings of Bushman and Wargo suggest replacing a functional equivalent with another. 
The applicant argues that none of Lu, Serganova, Epstein, and Leisegang remedies the deficiencies of Bushman, Eyquem, Wargo, Leisegang, Baker, and Szymczak-Workman.
	This is not found persuasive because there is no deficiency to be remedied in the combined teachings Bushman, Eyquem, Wargo, Leisegang, Baker, and Szymczak-Workman.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633